El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de nna demanda para recobrar la posesión de cierta propiedad inmueble, y en ella solicita la demandante Luisa Mattei, viuda de Campos se le conceda un injunction contra el demandado Teodoro Badillo para que sea repuesta en la posesión material de 3 y media cuerdas de terreno de que ba sido privada, requiriendo al perturbador demandado para que en lo sucesivo se abstenga de ejecutar acto alguno como los realizados u otros constitutivos de lá privación de lá posesión, bajo apercibimiento de desacato a la corte por desobediencia al injunction, de acuerdo con la Ley No. 43 aprobada en marzo 13, 1913, con costas, desembolsos y hono-rarios de abogado a cargo de la parte demandada.
Alega la demandante como hechos determinantes de su acción que es dueña de una finca rústica de 4 cuerdas y 25 céntimos de terreno, sita en el barrio de Guayabo del muni-cipio de Aguada e inscrita en el registro de la propiedad ; que dentro de los 4 meses inmediatamente anteriores a la presen-tación de la demanda estaba en posesión real de dicha finca; que el demandado posee otra colindante con aquélla por los rumbos sur y oeste, la cual figura como propiedad de Genaro Chaparro; que con el pretexto de separar ambas fincas puso el demandado una cerca de alambre dentro de la propiedad de la demandante privándola de la posesión de su finca por los rumbos sur y oeste en una extensión de 3 y media cuerdas más o menos, violenta y fraudulentamente; y que el deman-dado está ejecutando actos de dueño en el terreno de que ha sido desposeído, arándolo y preparándose a sembrarlo de cañas de azúcar.
El demandado negó los hechos fundamentales de la de-manda, y como materia nueva alegó que es dueño y posee en pleno dominio un predio de terreno ubicado en el barrio de Guayabo, que adquirió por compra hecha a Genaro Chaparro en escritura de 27 de enero de 1913, inscrita en el registro *173de la propiedad, y en esa finca lia echado una cerca de alam-bre sin comprender dentro de ella finca alguna de la propie-dad de la demandante.
Celebrado el juicio la corte dictó sentencia en 18 de diciem-bre de 1913, por la que declara no baber lugar a conceder el injunction solicitado, reservando a las partes el derecho que pueda asistirles respecto a la propiedad o posesión del lote de terreno a que se alude en la demanda, con las costas a cargo de la parte demandante.
Contra esa sentencia interpuso la representación de Luisa Mattei recurso de apelación para ante esta Corte Suprema.
El fundamento principal en que descansa la desestimación de la demanda, según expresa el juez en su opinión es que la prueba aportada al'juicio por la demandante es insuficiente para sostener las alegaciones esenciales de la misma aun considerada aisladamente, pues si se toma en consideración con la del demandado resulta totalmente infructuosa para el sostenimiento de la acción. La parte apelante funda su re-curso en que la corte cometió error en la apreciación de las pruebas, como trata de demostrarlo mediante un examen mi-nucioso de las mismas.
Según la demanda las 3% cuerdas de terreno de cuya posesión ba sido privada la demandante, están situadas hacia el sur y oeste de una finca de su propiedad de 4 cuerdas y 25 céntimos de terreno, colindantes por el norte con terrenos de José Ramón Badillo y Miguel Bonet, por el sur con el río y terrenos de (Jenaro Chaparro, por el este con el propio río dividiendo terrenos de Luisa Mattei, y por el oeste con terre-nos del mismo Genaro Chaparro.
Se ba justificado documentalmente que en 14 de julio de 1913 el mársbal auxiliar de la Corte de Distrito de Aguadilla dió posesión a Don Pedro P. Acevedo en representación de la demandante Luisa Mattei de un finca de la cabida y coiin-dancia ya expresadas, para cumplimentar sentencia dictada en juicio de desahucio por aquélla seguido contra Genaro Chaparro, y que esa misma finca fué adjudicada a la Mattei *174con fecha 14 de junio de 1907 en escritura de partición de bienes de su difunto esposo Don Elias Campos, cuya escri-tura ha sido inscrita en el registro de la propiedad.
Examinemos la prueba testifical aportada al juicio por ambas partes:
TESTIGOS DE LA DEMANDANTE.
Don Pedro F. Acevedo sabe que Luisa Mattei, entre otras fincas, tiene una de 4 cuerdas y 25 céntimos de terreno que. colinda por el sur y el oeste con Glenaro Chaparro y un río, por el norte con terrenos de Ramón Badillo, que son de Ra-•fucci y Don Miguel Bonet, y por el este con un camino veci-nal que conduce al barrio de Cruces, cuya finca está dividida por un camino vecinal en dos porciones, una de 3 cuerdas y otro de 1 cuerda con 25 céntimos, y como representante de Doña Luisa Mattei, tomó posesión de ella en 14 de julio de 1913, mediante entrega que le hizo el sub-márshal de la Corte de Distrito de Aguadilla, habiendo entregado luego la misma finca a un empleado de Giorgetti.
Pedro J. Bou, que es el empleado de Giorgietti a que alude Acevedo, tomó posesión como tal empleado, en 14 ó 15 de julio de 1913, de 3 cuerdas de terreno que forman parte de una fracción de 4 cuerdas 25 céntimos de que el márshal de Distrito de Aguadilla a su vez había dado posesión a Pedro P. Acevedo en nombre de la demandante; como no estaba bien enterado de los límites, hizo Boucher el deslinde del te-rreno de 3 cuerdas, y al día siguiente mandó a Ulises García que lo cercara en unión de otro que conocía los linderos sin que llegaran a realizar el trabajo; al otro día de haber man-dado cercar, pasó por el terreno y vió un palo con un letrero que decía “Prohibido el paso,” ignorando quién lo puso; ha visto una cerca con estacones de madera en la parte de la finca que colinda con el camino vecinal y con esa cerca queda cerrado el predio de las 3 cuerdas; conoce a Teodoro Badillo, quien estuvo un día diciendo que ese terreno le pertenecía.
*175Tomás Boucher, agrimensor, entre los días 14 y 20 de julio de 1913 hizo nn deslinde de 3 cnerdas de terreno de Lnisa Mattei, por cuenta de la Central Corsica, siendo las colin-dancias de ese terreno, por el norte, con los Sucesores de Ba-fucci, antes Bamón Badillo y Miguel Bonet, al este un camino vecinal, y al sur y al oeste terrenos de Chaparro; el terreno deslindado afecta una forma rectangular en la parte baja pero irregular en la parte alta;'- lo segregó de una finca que tenía Genaro Chaparro; hizo la partición de la finca de Don Elias Campos por el año de 1906 y entonces midió esas 3 cuer-das, las que fueron adjudicadas a la demandante en unión de otra fracción de una cuerda y un cuarto, siendo la finca en su totalidad de cuatro cuerdas y un cuadro, colindante por el norte con terrenos de José Bamón Badillo y Miguel Bonet, al sur con terrenos de Chaparro, y un río, y al este con un camino y el río, y al oeste con terrenos de Chaparro.
Elias Delgado, fué con el agrimensor Tomás Boucher del 14 al 20 de julio de 1913, a tomar los puntos de una fracción de 3% cuerdas de terreno, y Don Pedro, mayordomo de Gior-. getti, le mandó cercarla, pero cuando fué a hacerlo acompa-ñado de ofro encontraron allí al segundo mayordomo quien les dijo que Badillo decía que metería en la cárcel al que en-trara allí, por cuya razón no pudieron cercar; después ha visto una cerca de alambre en ese terreno, la que ignora por quién fué puesta y también ha visto a un peón de Badillo arando en ese mismo terreno con una yunta de bueyes de Ba-dillo.
Teodoro Badillo compró a Genaro Chaparro un predio de terreno de 10 cuerdas, y desde que lo compró puso allí una estaca con un letrero que dice “Prohibido el paso”; también mandó poner una cerca, pero ésta no tiene alambres todavía; las propiedades que allí tenían Bamón Badillo y Miguel Bonet son ahora de Bafucci y al este de las mismas pasa un camino vecinal; ha mandado arar en la parte que colinda por el sur con los terrenos que eran de Bamón Badillo y de Miguel Bonet; Don Pedro Bou se ha presentado reclamándole tres cuerdas *176de terreno de Doña Luisa Mattei, no recordando si fué en los días en que puso el letrero.
TESTIGOS DEL DEMANDADO.
Don Pedro F. Acevedo nada importante agrega a lo ya declarado como testigo de la parte demandante.
Teodoro Badillo explica que su finca de 10 cuerdas colinda con una de una cuerda y 25 céntimos de Doña Luisa Mattei que está a la parte este de las 10 cuerdas, y que era de una sobrina del testigo, habiéndola vendido por encargo de ella a Don Elias Campos, marido de la demandante; que dicha finca en su totalidad forma un solo predio dividido de la cuerda y 25 céntimos por un camino vecinal y está cercado, sin que comprenda parte alguna de terrenos de la propiedad de la demandante.
Examinados conjuntamente y combinados entre sí los ele-mentos probatorios que ofrece la evidencia aportada al juicio a instancia de la parte demandante, mejor robustecida que contradicha por la de la demandada, no podemos menos que llegar a la conclusión de que realmente se ha cometido el error alegado para sostener la revocación de la sentencia.
La parte demandante ha justificado suficientemente la po-sesión en que se encontraba de se finca de 4 cuerdas y 25 céntimos de terreno, y que de la posesión de 3 cuerdas de dicho terreno ha sido privada por el demandado. El marshal de la Corte de Distrito de Aguadilla la puso en posesión de la totalidad de ese terreno, mediante entrega hecha en su representación a Don Pedro F. Acevedo. Si el Sr. Gior-getti estaba en posesión del terreno, poseía a nombre de la demandante por encargo de la cual se le dió la posesión según afirma Acevedo, y precisamente para que no hubiera duda alguna sobre el deslinde de las 3 cuerdas de terreno, fué prac-ticada esa operación por el perito agrimensor Don Tomás B >u-cher. No pudo cercarse ese terreno por la oposición que hizo el demandado, el cual, como si fuese propio, lo cercó y puso dentro de él un poste con un letrero prohibiendo el paso, *177y privando a la demandante de lo que ella u otro en su nom-bre, estaba poseyendo.
Ciertamente que la Ley No. 43, aprobada en 13 de marzo de 1913, proveyendo procedimientos pára recobrar la pose-sión de propiedad inmueble, exige que la privación de la pose-sión ba de tener lugar por actos violentos o fraudulentos.
Ello no quiere decir que para acogerse al beneficio de dicba ley es requisito necesario que alguien sea privado de la posesión material mediante fuerza o fraude, pues de ser así quedaría burlado con frecuencia el pensamiento- del legis-lador que ba querido establecer un procedimiento para dar •cumplimiento al artículo 448 del Código Civil, preceptivo de que todo poseedor tiene derecho a ser respetado en su pose-sión; y si fuere inquietado en ella, deberá ser amparado o restituido en dicba posesión por los medios que las leyes de procedimientos establecen.
Antes de publicarse el vigente Código de Enjuiciamiento Civil, la antigua ley procesal tenía establecido el interdicto para recobrar la posesión en casos como el presente, y por si ese procedimiento se entendía derogado por el nuevo Có-digo de Enjuiciamiento Civil, quiso la legislatura restable-cerlo en cierto modo por la Ley No. 43 de que dejamos becbo mérito.
Según la antigua ley, el interdicto de recobrar procedía cuando el que se bailaba en la posesión o- en la tenencia de una cosa, babía sido despojado de dicba posesión o tenencia. La ley guardaba silencio sobre los medios por los cuales se verificara el despojo,
Opinamos que la nueva ley al estatuir que el despojo debe hacerse por medios violentos o fraudulentos, no ba estable-cido ser requisito necesario qué el despojo se baga empleando fuerza física o engaño. Basta que se baga contra la Noluntad del poseedor, o sin el concurso de ella. En el primer caso podrá existir fuerza, intimidación, amenaza o cualquier otro medio que afecte a la libertad del poseedor, y entonces indu-dablemente se habrán empleado medios yiolent'os; mientras *178que en el segundo caso, o sea, cuando no media consentimiento del poseedor, indudablemente la privación de la posesión puede hacerse, ya empleando fraude o engaño propiamente dicho, ya cualquier otro medio equivalente al engaño, verbi gratia, procediendo por sorpresa u obrando ocultamente o a espaldas del poseedor.
En el presente caso han concurrido ambos medios, pues hubo amenaza de cárcel por parte del demandado contra el que entrara en el terreno de que se trata, lo cual envuelve un elemento de fuerza, y además cercó el terreno, poniendo una estaca con un letrero en que prohibía la entrada, con sor-presa y a espaldas del legítimo poseedor, lo cual revela arti-ficio para el despojo que puede calificarse de medio fraudu-lento.
Por las razones expuestas es de revocarse la sentencia apelada.

Revocada la sentencia apelada y dictada sem tencia declarando con lugar la demanda con las costas al demandado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.